Citation Nr: 1723486	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to August 1997, with confirmed service in the Republic of Vietnam.  The Veteran is a recipient of the Combat Action Ribbon.

This case is before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board recognizes that the Veteran has filed notices of disagreement concerning recent rating decisions issued by the RO in January 2015 and October 2015.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  As such, remand of such issues for the issuance of a Statement of the Case is not necessary.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's PTSD and Depressive Disorder are related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD and Depressive Disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the Veteran's claim below, any failure on the part of VA in fulfilling its duties to notify or assist are rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he suffers from an acquired psychiatric disability related to his combat experiences in the Republic of Vietnam.  

It is undisputed that the Veteran has been diagnosed with current psychiatric disabilities-namely PTSD and Depressive Disorder.  See March 2011 VA Examination.  

It is also undisputed that the Veteran experienced combat-related trauma during his service in Vietnam.  He describes serving during rocket attacks, losing friends, and fearing for his life.  His service records confirm service in Vietnam, and he is the recipient of the Combat Action Ribbon.  As the Veteran experienced combat, and his claimed stressors are consistent with the circumstances, conditions, or hardships of combat service, his lay statements are sufficient to show that he indeed experienced an in-service event or injury under the provisions of 38 U.S.C.A. § 1154(b).  

The key question at issue is whether the Veteran's current PTSD and depression are related to his in-service stressors.  

In September 2010, the Veteran reported his combat stressors to a VA psychologist, who noted that the Veteran was positive for clinically significant PTSD symptoms with moderate combat exposure, and diagnosed "PTSD, military related." 

At a March 2011 VA examination, the Veteran reported symptoms of dysphoric mood related to military and patriotism triggers. He reported combat stressors of rocket attacks, losing friends, serving on machine guns at the front gate of a base, and problems with firing at night.  The examiner found the Veteran's psychometric testing to be consistent with a diagnosis of PTSD and depressive disorder.  Significantly however, the examiner noted that the MMPI-22 validity indexes revealed exaggeration of psychopathology and a deliberate attempt to present oneself in an unfavorable light and that and exaggeration of problems could be seen as a plea for help.  The March 2011 VA examiner opined that there were unknown causes for both conditions due to the Veteran's refusal to divulge information on alcohol usage and found it difficult to diagnostically assess the Veteran and placed his reliability in question.  The examiner nevertheless concluded that it was less likely as not that PTSD or depression was related to military combat experiences because the evidence did not show chronicity and the discrepancy could not be accounted for.  The examiner further noted that he served in the military successfully with no evidence of emotional difficulties and only experienced mental health symptoms in the past few years.

In May 2011, the Veteran indicated to a VA physician that he did not seek treatment for his symptoms because he believed he could handle them by not ever talking about his war experiences.  He was also concerned about a stigma of being perceived as not "manly."  In January 2015, the Veteran's representative submitted argument suggesting that PTSD symptoms can manifest many years later, and that veterans may not fully understand what they are experiencing and find it difficult to ask for help.

The Board remanded the Veteran's claim for a new VA examination in May 2015.  The examination was scheduled, but the Veteran failed to appear.  Review of the correspondence of record demonstrates that prior to VA's scheduling of the examination, the Veteran reported he would be out of the area for several months.  He provided an alternate contact phone number for VA to call, so that he may return for his examination.  There is no record indicating that VA contacted the Veteran before scheduling the examination.  The Veteran has since requested that this examination be rescheduled since he was not made aware of the examination date.   

During the interim, the Veteran has provided a private medical psychological evaluation from W.J.A., Psy.D., dated June 29, 2015.  The private examiner recognized the Veteran's combat stressors, and accepted that the Veteran was confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others involving intense fear, helplessness, or horror.  In addition, the Veteran described experiencing recurrent intrusive thoughts on a weekly basis including those of rocket attacks, a history of intensive effort geared toward the avoidance of thought, feelings, and conversations associated with his traumatic experiences, marked problems with insomnia, as evidenced by his difficulties with sleep onset and intermittent waking.  The Veteran also reported anhedonia, insomnia, and concentration difficulties. The examiner opined that his depressive symptomology appeared to be inseparable from his trauma-related symptomology. The examiner also opined that the substantial level of distress noted in the Veteran during the examination was deemed to be a reliable indication of his overall emotional state, given his valid performance on a scale used to detect feigned psychopathology.  Significantly, the examiner diagnosed PTSD and Depressive Disorder not otherwise specified, and opined that the Veteran's symptoms of PTSD and Depression, including re-experiencing, avoidance, hyperarousal, and anhedonia were as likely as not service connected.
In light of the above, the Board finds that the evidence both in favor and against a finding that a relationship exists between the Veteran's current disabilities and his combat stressors is at the very least in relative equipoise.   When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for PTSD and Depressive Disorder is granted.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


